211 Ga. 786 (1955)
89 S.E.2d 269
WILLIAMS & TEMPLETON et al.
v.
BREWER.
19004.
Supreme Court of Georgia.
Argued July 11, 1955.
Decided September 12, 1955.
*787 Gowen, Conyers, Fendig & Dickey, Chas. L. Gowen, Chris Conyers, Sharpe & Layne, T. Ross Sharpe, for plaintiffs in error.
James E. Findley, Jackson & Graham, contra.
WYATT, Presiding Justice.
The bill of exceptions in the instant case is addressed to the Court of Appeals. The Court of Appeals transferred the case to this court upon the theory that it was an equitable one. An examination of the record discloses that the case began as an equitable one. There were prayers for injunction by each side seeking to enjoin the cutting of certain timber and seeking to enjoin the interference by the other with the cutting of the timber. A temporary injunction was granted. However, it now appears that the timber involved in this litigation has been cut. Therefore, any question relating to enjoining the cutting of the timber or interference therewith has become moot, and the trial judge so ruled and so instructed the jury in his charge. The only questions remaining, and the only questions submitted to the jury, are whether there was a trespass and an illegal cutting of the timber, and what amount of damages should be assessed. The bill of exceptions recites that all equitable features of the case have been removed. As has been pointed out this recitation is true, and all that remains is a suit for damages, over which the Court of Appeals has jurisdiction. Accordingly, this case is.
Transferred to the Court of Appeals. All the Justices concur.